278 F.2d 508
Nicola PIRONE, Plaintiff-Appellant,v.Arthur S. FLEMMING, Department of Health, Education and Welfare of the Social Security Administration, Defendant-Respondent.
No. 322.
Docket 25842.
United States Court of Appeals Second Circuit.
Argued May 5, 1960.
Decided May 5, 1960.

Appeals from the United States District Court for the Southern District of New York; John M. Cashin, Judge.
Bruno J. Gioffre, White Plains, N. Y. (Gioffre & Gioffre, White Plains, N. Y., on the brief), for plaintiff-appellant.
Sherman J. Saxl, Asst. U. S. Atty., Southern District of New York, New York City (S. Hazard Gillespie, Jr., U. S. Atty., New York City, on the brief), for defendant-respondent.
Before LUMBARD, Chief Judge, MEDINA, Circuit Judge, and JAMESON, District Judge.*
PER CURIAM.


1
We affirm in open court the decision of Judge Cashin, D.C., 183 F.Supp. 739.



Notes:


*
 Sitting by designation